UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C., 20549 FORM 10-Q [ Ö ] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File No. 000-51656 ECCO ENERGY CORP. (Exact name of registrant as specified in its charter) Nevada 75-2990007 (State of other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 3315 Marquart St., Suite 206 Houston, TX 77027 (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code: (713) 771-5500 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days. Yes [ Ö] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.. Large accelerated filer [ ] Accelerated filer [ ]Non-accelerated filer [ ]Smaller reporting Company [Ö ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ Ö ] 9,414,954 shares of the registrant’s common stock were outstanding as of September 30, TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3. Quantitative and Qualitative Disclosures about Market Risk 11 Item 4. Controls and Procedures 11 PART II OTHER INFORMATION 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 6. Exhibits 12 Item 1.Financial Statements. PART I—FINANCIAL INFORMATION ECCO ENERGY CORP. CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, 2008 December 31, 2007 ASSETS CURRENT ASSETS Cash and cash equivalents $6,770 $80,355 Accounts receivable 25,460 35,005 Total current assets 32,230 115,360 PROPERTY and EQUIPMENT Oil and gas properties, using full cost accounting 11,657,445 11,177,355 Equipment 51,179 28,217 Less accumulated depreciation and depletion (261,831) (242,414) Total property and equipment 11,446,793 10,963,158 TOTAL ASSETS $11,479,023 $11,078,518 LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable - trade $241,196 $62,770 Accounts payable - related parties 213,176 19,886 Accrued expenses 435,360 124,883 Short-term debt - third parties 580,548 555,548 Short-term debt - affiliates 240,000 150,000 Total current liabilities 1,710,280 913,087 LONG-TERM LIABILITIES Asset retirement obligation 175,086 62,934 TOTAL LIABILITIES 1,885,366 976,021 SHAREHOLDERS’ EQUITY Preferred stock, 10,000,000 shares authorized: Series A, $.001 par value; 100,000 shares issued and outstanding 100 100 Series B, $.001 par value; 1,000,000 shares issued and outstanding 1,000 1,000 Series C, $.001 par value; 660,000 shares issued and outstanding 660 660 Series D, $.001 par value; 303,936 shares issued and outstanding 304 304 Common stock, $.001 par value; 75,000,000 shares authorized; 9,414,954 and 9,374,753 shares issued and outstanding 9,415 9,375 Additional paid-in-capital 10,836,032 10,820,933 Accumulated deficit (1,253,854) (729,875) Total shareholders’ equity 9,593,657 10,102,497 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $11,479,023 $11,078,518 See summary of significant accounting policies and notes to consolidated financial statements. ECCO ENERGY CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 REVENUE $102,857 $94,510 $353,387 $332,591 OPERATING EXPENSES Salaries and compensation expense 49,756 56,545 193,444 166,132 Professional and consulting fees 98,480 10,410 258,666 29,050 General and administrative expenses 52,248 22,261 185,447 63,177 Depreciation, depletion and accretion (5,245) 17,645 29,533 65,886 Lease operating expenses 62,144 29,070 153,583 62,900 Total operating expenses 257,383 135,931 820,673 387,145 Net operating profit (loss) (154,526) (41,421) (467,286) (54,554) OTHER EXPENSES Interest expense (21,147) (3,852) (56,693) (22,771) Loss from continuing operations (175,673) (45,273) (523,979) (77,325) Loss from discontinued operations - - - (34,330) Net loss (175,673) (45,273) (523,979) (111,655) Dividend applicable to preferred stock (288,850) - (588,389) - Net loss applicable to common shareholders $(464,523) $(45,273) $(1,112,368) $(111,655) Basic and diluted net loss per share: Continuing operations $(0.05) $(0.00) $(0.12) $(0.01) Discontinued operations - $(0.05) $(0.00) $(0.12) $(0.01) Weighted average shares outstanding 9,410,063 9,213,986 9,396,875 9,103,327 See summary of significant accounting policies and notes to consolidated financial statements. ECCO ENERGY CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2008 2007 Cash flows from operating activities: Net loss $(523,979) $(111,655) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and depletion 19,418 64,098 Asset retirement obligation accretion 10,115 1,788 Common stock issued for services 15,138 - Changes in operating assets and liabilities Accounts receivable 9,545 (863) Inventory - (12,764) Prepaid expenses and other current assets - (2,100) Accounts payable – trade 172,281 (63,603) Accounts payable – related parties 193,290 - Accrued expenses 77,950 (10,000) Net cash used in operating activities (26,242) (135,099) Cash flows from investing activities: Additions to oil and gas properties (406,528) - Proceeds from farmout of oil and gas properties 261,000 - Purchase of equipment (16,815) (37,067) Net cash used in investing activities (162,343) (37,067) Cash flows from financing activities: Proceeds from sale of common stock - 88,860 Proceeds from issuance of debt 30,000 50,000 Proceeds from issuance of related party debt 90,000 154,000 Principal payments on debt (5,000) (60,226) Payments made on related party advances - (50,000) Net cash provided by financing activities 115,000 182,634 Net change in cash and cash equivalents (73,585) 10,468 Cash and cash equivalents, at beginning of year 80,355 1,512 Cash and cash equivalents, at end of year $6,770 $11,980 Supplemental cash flow information: Interest paid $19,799 $22,771 Income taxes paid $ - $- Non cash investing and financing activities: Acquisition of oil and gas properties for stock and debt $- $(88,656) Additional capital from sale of subsidiary - 19,271 Related party payable relieved from acquisition of working interest - 166,084 Note payable issued for acquisition of oil and gas properties - 205,548 Stock issued for acquisition of oil and gas properties - 39,342 Equipment purchased on account 6,145 - Increase in asset retirement obligation 102,037 - Liens assumed on oil and gas property 232,526 - See summary of significant accounting policies and notes to consolidated financial statements. ECCO ENERGY CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.BASIS OF PRESENTATION The accompanying unaudited interim consolidated financial statements of ECCO Energy Corp. (“ECCE”) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited consolidated financial statements and notes thereto contained in ECCE’s Annual Report filed with the SEC on Form-10KSB. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for the interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the consolidated financial statements which would substantially duplicate the disclosure contained in the audited consolidated financial statements for fiscal 2007 as reported in the Form 10-KSB have been omitted. 2.GOING CONCERN As shown in the accompanying financial statements, ECCE incurred net losses applicable to common shareholders of $1,112,368 and $111,655 for nine months ended September 30, 2008 and 2007, respectively.In addition, ECCE had an accumulated deficit of $1,253,854 and a working capital deficit of $1,678,050 as of September 30, 2008. These conditions raise substantial doubt as to ECCE’s ability to continue as a going concern. Management is working to raise additional capital through the farmout of oil and gas properties, and acquiring additional income producing properties. The financial statements do not include any adjustments that might be necessary if ECCE is unable to continue as a going concern. 3.MANAGEMENT’S FINANCING PLANS Since inception, ECCE’s working capital needs have been met through operating activities and from financings and loans from its principal shareholder, Sam Skipper and related entities. ECCE anticipates that additional financings and loans may be required to sustain operations in the future. Accordingly, should additional resources be required in 2008, Sam Skipper has committed to provide such additional sources of working capital and financing as necessary to meet the working capital requirements for 2008 and beyond.However, additional funding will be necessary to develop the properties acquired in 2007.Management is exploring various avenues to obtain such funding to develop our properties and pay existing debt including the issuance of debt, issuance of securities, sales of properties, farmouts and joint ventures. 4.OIL AND GAS PROPERTIES BATEMAN LAKE FIELD ECCE entered into a farmout agreement dated January 11, 2008 (the “Farmout Agreement”) with an independent oil & gas corporation (IOG), concerning the right, title and interest of ECCE in lease no. 1337 on the Bateman Lake Field.
